DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/370,526 filed 03/29/2019

Election/Restriction
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 13, 14, 16, 19, 20 and 22, drawn to A method for filling, classified in B65B3/00
II. Claims 12, 15, 17, 18, 21 and 23 drawn to A system used to fill, classified in B65B 55/027.

The inventions are independent or distinct, each from the other because:
3. Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the system of Invention II has the ability to be used as a centrifuge in a chemical lab next to liquid filled flasks.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
Claims 1-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims “a radiation” and “plasma”. It is unclear what Applicant is referencing. These limitations are not supported by the specification. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 30, 33-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus (US 3,954,174).
24: Kraus discloses a container assembly for holding nested pharmaceutical container parts, comprising: a container 40 defining an interior adapted to hold contents comprising: a bottom, a lip 42 having a sealing surface 34 with a peripheral outline, and sidewalls 50 located between the bottom and the lip (fig. 3), a peelable container cover 32 consisting of a sheet of flexible material sealed to the sealing surface of the lip of the container to seal contents of the container, and a cover removal fixture on the container cover (col. 2, ll. 48-67).  

26: Kraus discloses the assembly of claim 24 wherein the container is rectangular and includes four sidewalls (fig. 3).  

30: Kraus discloses the assembly of claim 24 wherein the peelable container cover is sealed to the sealing surface of the lip of the rectangular container to seal the contents of the container against decontamination using a chemical agent (col. 2, ll. 50-67).

33, 35: Krauss discloses the assembly of claim 24 wherein the peelable cover is made of a plastic material (col. 2, ll. 10-25).  

34: Kraus discloses the assembly of claim 24 wherein the peelable cover is made of an impermeable laminated foil (col. 2, ll. 10-20).  

37: Kraus discloses the assembly of claim 24 wherein the sealed container holds sterilized pharmaceutical containers or closures (col. 1, ll. 36-54).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Ray (US 2013/0281961).

25, 27: Kraus discloses the assembly of claim 24 wherein the sealed peelable container cover includes a portion 31 that extends outside of the peripheral outline of the sealing surface of the container (fig. 3) but fails to disclose a cover removal feature. 

48 is on the portion of the peelable container cover capable of extending outside of the peripheral outline of the top sealing surface of the container ([0097-0098]; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the peelable cover of Krauss to include the cover removal feature of Ray in order for the user to easily identify and gain access to the covered contents.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Bonnin (US 2011/0202063).

28: Kraus discloses an extending tab as applied to claim 24 but fails to disclose a ball shaped cover removal feature. Bonnin teaches the assembly of claim 24 wherein the cover removal fixture includes a ball-shaped appendage 5 to allow it to be engaged by an engagement tool (fig. 1C).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the peelable cover of Krauss to include the cover removal feature of Bonnin in order for the user to easily identify and gain access to the covered contents.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Hultberg (US 3,770,119).

29: Kraus discloses the claimed invention as applied to claim 24 but fails to disclose a heat seal. Hultberg teaches the assembly of claim 24 wherein the peelable container cover is heat sealed to the sealing surface of the lip of the container to seal the contents of the container against decontamination (col. 2, ll. 46-58). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the seal of Kraus to include the heat seal affixed cover of Hultberg in order ensure a positive but releasable connection.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Weissbrod (US 2015/0232228).

36: Kraus discloses the claimed invention as applied to claim 24 but fails to disclose the use of a clip. Weissbrod teaches the assembly of claim 24 wherein the cover removal fixture is clipped to a portion of the peelable container cover [0031]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tab portion of Kraus to include the clipped portion of Weissbrod in order for the user to easily identify and gain access to the covered contents.  
 
Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Okihara (US 2014/0353190).

38-41: Kraus discloses the claimed invention as applied to claim 24 but fails to disclose a plurality of stored containers. Okihara teaches the assembly of claim 24 wherein the sealed container holds a plurality of containers disposed in a container nest ([0113-0116]; fig. 2, 5 and 8). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Kraus to include the size and containers of Okihara in order to assist in the transport and usage of multiple products.   

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple container nests, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735